Beck, J.
1. A motion to set aside the judgment is not the appropriate
remedy in a criminal case if the indictment is void. The judgment may be arrested upon motion made during the term at which the verdict is rendered, or the prisoner may be discharged upon a writ of habeas corpus at any time thereafter, if no question as to the validity of the indictment was adjudicated at the trial. Griffin v. Eaves, 114 Ga. 65. See also Moore v. Wheeler, 109 Ga. 62; Duren v. Stephens, ante, 496.
2. In the case of Regopoulas v. State, 116 Ga. 596, no question was made as to the remedy by motion to set aside being appropriate.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.